182 F.2d 943
R. H. WILLIAMS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11081.
United States Court of Appeals Sixth Circuit.
June 1, 1950.

Petition for Review of a Decision of the Tax Court.
George E. H. Goodner, Washington, D. C., for petitioner.
Theron L. Caudle, Charles Oliphant, John M. Morawski, Ellis N. Slack, A. F. Prescott, and Harry Baum, all of Washington, D. C., Robert M. Weston, Washington, D. C., for respondent.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause having come on to be heard upon the transcript of record, the briefs of the parties, and argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision appealed from be and is hereby affirmed upon the findings of fact and opinion of the Tax Court.